FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 2, 2005, among THOMAS & BETTS CORPORATION (the “Borrower”), the Lenders
(as defined in the hereinafter defined Credit Agreement) party hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement dated as of June 25, 2003 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Lenders and the Administrative Agent have agreed to such amendments on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree that
all capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement, as amended hereby, and
further agree as follows:

1. Amendments to Credit Agreement. Subject to the fulfillment of the conditions
precedent to the effectiveness of this Amendment which are set forth below, the
Credit Agreement shall be amended as follows:

(a) Section 1.1 of the Credit Agreement, Definitions, is hereby amended and
modified by inserting the following definition in the appropriate alphabetical
order:

“‘Base Rate Margin’ shall mean the percentage per annum for Base Rate Advances
determined from the following table and corresponding to the Funded Debt/EBITDA
Ratio in effect as of the most recent Calculation Date (as defined below):

                  Level   Funded Debt/EBITDA Ratio   Base Rate Margin
1
  Greater than or equal to 4.25 to 1.00
    0.50 %
2
  Greater than or equal to 3.50 to
    0.25 %
 
  1.00 but less than 4.25 to 1.00        
3
  Less than 3.50 to 1.00
    0.00 %

The Base Rate Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the date on which the
Borrower provides the quarterly Compliance Certificate for each fiscal quarter
in accordance with the provisions of Section 7.3; provided, however, that
(a) the initial Base Rate Margin shall be based on Level 3 (as shown above) and
shall remain at Level 3 until the first Calculation Date following the First
Amendment Date and thereafter, the Level shall be determined by the then current
Funded Debt/EBITDA Ratio, (b) if the Borrower fails to provide the Compliance
Certificate to the Administrative Agent for any fiscal quarter as required by
and within the time limits set forth in Section 7.3, the Base Rate Margin shall
be based on Level 1 until five (5) Business Days after the Compliance
Certificate is provided, whereupon the Level shall be determined by the then
current Funded Debt/EBITDA Ratio, and (c) the Base Rate Margin shall be based on
Level 1 during the continuance of any Default or Event of Default. Except as set
forth above, the Base Rate Margin shall be effective from one Calculation Date
until the next Calculation Date.”

“‘Calculation Date’ has the meaning given to such term in the definition of
‘Base Rate Margin.’”

“‘Eurodollar Rate Margin’ shall mean the percentage per annum for Eurodollar
Advances determined from the following table and corresponding to the Funded
Debt/EBITDA Ratio in effect as of the most recent Calculation Date:

                              Eurodollar Rate Level   Funded Debt/EBITDA Ratio  
Margin
1
  Greater than or equal to 4.25 to 1.00
    2.00 %
2
  Greater than or equal to 3.50 to
    1.75 %
 
  1.00 but less than 4.25 to 1.00        
3
  Greater than or equal to 2.75 to
    1.50 %
 
  1.00 but less than 3.50 to 1.00        
4
  Less than 2.75 to 1.00
    1.25 %

The Eurodollar Rate Margin shall be determined and adjusted quarterly on each
Calculation Date; provided, however, that (a) the initial Eurodollar Rate Margin
shall be based on Level 4 (as shown above) and shall remain at Level 4 until the
first Calculation Date following the First Amendment Date and thereafter, the
Level shall be determined by the then current Funded Debt/EBITDA Ratio, (b) if
the Borrower fails to provide the Compliance Certificate to the Administrative
Agent for any fiscal quarter as required by and within the time limits set forth
in Section 7.3, the Eurodollar Rate Margin shall be based on Level 1 until five
(5) Business Days after the Compliance Certificate is provided, whereupon the
Level shall be determined by the then current Funded Debt/EBITDA Ratio, and
(c) the Eurodollar Rate Margin shall be based on Level 1 during the continuance
of any Default or Event of Default. Except as set forth above, the Eurodollar
Rate Margin shall be effective from one Calculation Date until the next
Calculation Date.”

“‘First Amendment Date’ shall mean March 2, 2005.”

“‘Funded Debt/EBITDA Ratio’ shall mean, on any calculation date, for the
Borrower and its Consolidated Subsidiaries, on a consolidated basis, the ratio
of (a) Funded Debt as of such date to (b) EBITDA determined for the immediately
preceding twelve (12) month period.”

“‘Unused Line Fee Rate’ shall mean the percentage per annum determined from the
following table and corresponding to the Funded Debt/EBITDA Ratio in effect as
of the most recent Calculation Date:

                  Level   Funded Debt/EBITDA Ratio   Unused Line Fee Rate
1
  Greater than or equal to 4.25 to 1.00
    0.6250 %
2
  Greater than or equal to 3.50 to
    0.5625 %
 
  1.00 but less than 4.25 to 1.00        
3
  Less than 3.50 to 1.00
    0.5000 %

The Unused Line Fee Rate shall be determined and adjusted quarterly on each
Calculation Date; provided, however, that (a) the initial Unused Line Fee Rate
shall be based on Level 3 (as shown above) and shall remain at Level 3 until the
first Calculation Date following the First Amendment Date and thereafter, the
Level shall be determined by the then current Funded Debt/EBITDA Ratio, and
(b) if the Borrower fails to provide the Compliance Certificate to the
Administrative Agent for any fiscal quarter as required by and within the time
limits set forth in Section 7.3, the Unused Line Fee Rate shall be based on
Level 1 until five (5) Business Days after the Compliance Certificate is
provided, whereupon the Level shall be determined by the then current Funded
Debt/EBITDA Ratio. Except as set forth above, the Unused Line Fee Rate shall be
effective from one Calculation Date until the next Calculation Date.”

(b) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by amending and restating the definition of “Interest Rate Margin”
as follows:

“‘Interest Rate Margin’ shall mean the Base Rate Margin or the Eurodollar Rate
Margin, as applicable.”

(c) Section 2.4 of the Credit Agreement, Fees, is hereby amended and modified by
amending and restating subsection (b) of such Section in its entirety as
follows:

“(b) Unused Line Fee. The Borrower agrees to pay to the Administrative Agent for
the account of the Lenders, in accordance with their respective Revolving
Commitment Ratios, an unused line fee on the aggregate amount by which the
Revolving Loan Commitments exceeded the sum of the average daily amount of
Aggregate Revolving Credit Obligations (other than with respect to any Swing
Loans and Agent Advances) for each day from the Agreement Date through the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations), at a rate equal to the Unused Line Fee Rate then applicable. Such
unused line fee shall be computed on the basis of a hypothetical year of
360 days for the actual number of days elapsed, shall be payable in arrears on
the fifteenth (15th) day of each calendar quarter thereafter for the immediately
preceding calendar quarter, and if then unpaid, on the Maturity Date (or the
date of any earlier prepayment in full of the Obligations), and shall be fully
earned when due and non-refundable when paid.”

(d) Section 7.3 of the Credit Agreement, Compliance Certificates, is hereby
amended and modified by amending and restating subsection (a) of such Section in
its entirety as follows:

“(a) Setting forth as at the end of such month, quarter or year or as of such
date, as the case may be, (i) the arithmetical calculations required to
establish whether or not the Borrower was in compliance with the requirements of
the Financial Covenants being tested as at the end of such month, quarter or
year, as applicable, and (ii) the arithmetical calculations required to
establish the Base Rate Margin, the Eurodollar Rate Margin, and the Unused Line
Fee Rate in effect as at the end of such month, quarter or year, as applicable;”

2. Amendments to Exhibits to Credit Agreement. Exhibit H to the Credit
Agreement, Form of Compliance Certificate, is modified and amended by deleting
the existing Exhibit H in its entirety and substituting Exhibit H attached
hereto in lieu thereof.

3. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided above, operate as a waiver of any right, power
or remedy of the Administrative Agent or the Lenders under the Credit Agreement
or any of the other Loan Documents, nor constitute a waiver of any provision of
the Credit Agreement or any of the other Loan Documents. Except for the
amendments expressly set forth above and delivered in connection herewith, the
text of the Credit Agreement and all other Loan Documents shall remain unchanged
and in full force and effect and the Borrower hereby ratifies and confirms its
obligations thereunder. This Amendment shall not constitute a modification of
the Credit Agreement or a course of dealing with the Administrative Agent or the
Lenders at variance with the Credit Agreement such as to require further notice
by the Administrative Agent or the Lenders to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents in the future. The
Borrower acknowledges and expressly agrees that the Administrative Agent and the
Lenders reserve the right to, and do in fact, require strict compliance with all
terms and provisions of the Credit Agreement and the other Loan Documents, as
amended herein. The Borrower has no knowledge of any challenge to the
Administrative Agent’s or any Lender’s claims arising under the Loan Documents,
or to the effectiveness of the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection or continuity of the Administrative Agent’s and the Lenders’ security
interests in, security titles to, or other Liens on, any Collateral for the
Obligations, other than as expressly set forth herein.

4. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof when the Administrative Agent shall have received (a) counterparts
of this Amendment duly executed by the Borrowers, the Guarantors, the
Administrative Agent and the Lenders (b) an executed Compliance Certificate
setting forth the arithmetical calculations required to establish the Base Rate
Margin, the Eurodollar Rate Margin, and the Unused Line Fee Rate in effect as of
the First Amendment Date, and (c) a duly executed Blocked Account Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, with
respect to the Borrower’s bank accounts at Bank of America, N.A.

5. Representations and Warranties of the Borrower. The Borrower represents and
warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Tennessee.

(b) The execution, delivery and performance by the Borrower of this Amendment
and the Loan Documents, as amended hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Borrower’s organizational documents, (ii) law; or (iii) or
any contractual restriction binding on or affecting the Borrower.

(c) This Amendment has been duly executed and delivered by the Borrower.

(d) This Amendment and each of the other Loan Documents, as amended hereby,
constitute legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally.

(e) As of the date hereof, the representations and warranties of the Borrowers
set forth in Article 5 of the Credit Agreement, in Section 7 of the Security
Agreement, Section 7 of the Fixed Asset Security Agreement, Section 1 of the
Negative Pledge Agreement, Sections 1 and 3 of the Canadian Pledge Agreement,
and Section 4.1 of the European Pledge Agreement are, subject to the limitations
set forth therein, true and correct in all material respects (except for those
representations and warranties which expressly relate to an earlier date or
which are no longer applicable).

(f) No Default or Event of Default has occurred and is continuing as of this
date under the Credit Agreement as amended by this Amendment.

6. Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

7. Affirmation of Guaranty. By executing this Amendment, each of the Guarantors
hereby acknowledges, consents and agrees that all of its obligations and
liabilities under the provisions of the Credit Agreement remain in full force
and effect, and that the execution and delivery of this Amendment and any and
all documents executed in connection therewith shall not alter, amend, reduce or
modify its obligations and liability under the Credit Agreement or any of the
other Loan Documents to which it is a party.

8. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

9. Section Titles. The section titles contained in this Amendment are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement between the
parties.

10. Entire Agreement. This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions

11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

12. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.

13. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission of an adobe file format document (also
known as a PDF file) shall be deemed an original signature hereto.

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first written above.

BORROWER: THOMAS & BETTS CORPORATION,

a Tennessee corporation

     
 
  By:/s/ Thomas C. Oviatt
 
   
 
  Name: Thomas C. Oviatt
Title: Vice President — Treasurer
 
   
LENDERS:
  WACHOVIA BANK, NATIONAL



      ASSOCIATION, as Administrative Agent and as a Lender

     
By:
  /s/ W. Eugene Wilson
 
   
 
  Name: W. Eugene Wilson
Title: Director

BANK OF AMERICA, N.A. (individually and as successor by merger to Fleet Capital
Corporation), as a Lender

     
By:
  /s/ Andrew A. Doherty
 
   
 
  Name: Andrew A. Doherty
Title: Vice President



      SIEMENS FINANCIAL SERVICES,

INC., as a Lender

By: /s/ Frank Amodio



      Name: Frank Amodio

Title: VP-Credit

1

CIBC, INC., as a Lender

By: /s/ Dominic J. Sorresso



      Name: Dominic J. Sorresso
Title: Executive Director

CIBC World Markets Corp., as Agent

THE NORTHERN TRUST COMPANY,
as a Lender

By: /s/ Chris McKean



      Name: Chris McKean
Title: Vice President

KBC BANK N.V., as a Lender

By: /s/ Jean-Pierre Diels



      Name: Jean-Pierre Diels
Title: First Vice President

By: /s/ Eric Raskin



      Name: Eric Raskin
Title: Vice President

ORIX BUSINESS CREDIT, as a Lender

By: /s/ Christopher L. Smith



      Name: Christopher L. Smith

Title: Authorized Representative

2

ACKNOWLEDGED AND
AGREED:

GUARANTORS: THOMAS & BETTS INTERNATIONAL, INC., a Delaware corporation

By: /s/ Donald R. Rawlins



      Name: Donald R. Rawlins
Title: Secretary

AUGAT EUROPE, INC., a Delaware corporation

By: /s/ Donald R. Rawlins



      Name: Donald R. Rawlins
Title: Secretary

THOMAS & BETTS EUROPE, INC., a Delaware corporation

By: /s/ Donald R. Rawlins



      Name: Donald R. Rawlins
Title: Secretary

THOMAS & BETTS CARIBE INC., a Delaware corporation

By: /s/ Donald R. Rawlins



      Name: Donald R. Rawlins
Title: Secretary

3